Title: To James Madison from David Lenox and Others, 6 February 1817
From: Lenox, David
To: Madison, James


        
          
            Sir
            Philadelphia February 6. 1817.
          
          Being requested as the standing Committee of the Pennsylvania Society of the Cincinnati, to unite in the Application, which has been made to Congress by a Committee of the surviving Officers of the revolutionary Army, on the subject of the half pay for Life which was promised by the Resolves of Congress, it is with implicit reliance on those Sentiments and Opinions, which, during the War of the Revolution, gave to the Army, by whose sufferings and Services that Revolution was achieved; the benefit of your influence in the National Councils—and confiding in the Weight which the disinterested Opinions of a Chief Magistrate, intimately acquainted with those Sufferings and Services, must give to the justice of their Claims; we

beg leave most respectfully to address you on a Subject deeply interesting to the few surviving Officers of the revolutionary Army, and, as we apprehend, affecting in a serious degree the honour and good faith of the United States.
          Copies of the several Memorials heretofore submitted to Congress, together with the report of a Committee of the House of Representatives, which stated “That the Prayer of the Petitioners was reasonable and ought to be granted” have already been placed before you by a Committee of the surviving Officers of the Pennsylvania Line.
          The Object of these Memorials was to obtain for the surviving Officers of the revolutionary Army (all other Arrearages for depreciation of their pay &ca. &ca. being by them relinquished) an equitable Settlement of the half pay which had been promised by the Resolves of Congress, taking for the basis of such Settlement that a deduction equal to the whole Amount of the commutation Certificate (although that Certificate did not, on an Average, yield to the Officers, who were compelled by their Necessities to part with it, more than One eighth of its nominal Value) should be made from the Arrearages of half pay promised by Congress, and now due to the surviving Officers of the revolutionary Army.
          By the Arrangement the Arrearages of half pay would not commence until the Year 1793, And, as it has been estimated that not more than One tenth of the Officers, who were entitled to half pay, are now living, the Amount of the Debt to be funded for those Arrearages will be very inconsiderable, and the annual half pay to be continued to the Survivors, the youngest of whom now approaches his Sixtieth Year cannot be of long duration.
          But we will not arraign the Gratitude or Justice of the United States, by supposing that ten times the Amount would weigh a dust on the Balance against the Claims of the Officers, whether reference be had to the Equity of the Claims or the Ability of the Nation at this Time to pay them.
          To your intercession, Sir, in whatever way you may deem most appropriate, we confide the Patronage of these Claims, and the protection of those distressed public Servants, in whose behalf they are preferred. As auxiliary to the Objects of our solicitation, we presume that the annexed extract from the letter, which was addressed by General Washington to the Governors of the several States will not be considered a trespass on your goodness. We have the honour to be, Most respectfully Sir, Your faithful Obedient Servants,
          
            D Lenox Prest.of the Society of Cincinnati of theState of Pennsylvania[and ten others]
          
        
        
        
          [First Enclosure]
          
            Estimate of half pay.
            Admitting that at the close of the War (1783) there were two Thousand Officers, entitled by the Resolves of Congress, to half pay for life—and that in the Year 1817, after a lapse of thirty four Years there was One Tenth of the number living—And an Average of the Amount due to each was made according to the pay of Captain.
          
        
        
          
            The Amount would stand as follows—viz—
            
              Half pay to two hundred Officers, according to the Average grade: from the Year 1783 to 1817—34 Years at $240. each Per Annum
              
              $1,632,000
            
            
              Deduct the whole or nominal Amount of the Commutation Certificate being five Years full pay to 200 Officers at the Average of $480. Pr. Annum
              }
              480,000
            
            
              
              
              $1,152,000
            
          
          Leaves One Million, one hundred and fifty two thousand Dollars due, in the Year 1817, to the surviving Officers of the revolutionary Army, for Arrearages of half pay, according to the Resolves of Congress.
          The half pay of 48000 Dollars to 200 Officers must annually decrease in a great ratio, as the youngest surviving Officer is nearly sixty Years of Age, and the great Majority of them far beyond that Term.
          No estimate without the Aid of Official Documents can be exact, but the preceding is presumed to be as nearly so as unofficial data could supply, and is supposed rather to exceed than fall short of the full Amount.
        
        
          [Second Enclosure]
          Extract from a Circular Letter from his Excellency George Washington Commander in Chief of the Armies of the United States of America to the Governors of the Several States.
          
            
              “Head Quarters, Newburg June 18th: 1783,
            
            For my own part, conscious of having acted while a Servant of the public, in the manner I conceived best suited to promote the real interests of my Country; having in Consequence of my fixed belief, in some measure, pledged myself to the Army, that their Country would finally do them complete and ample justice, and not willing to conceal any instance of my official conduct from the eyes of the World, I have thought proper to transmit to your Excellency the inclosed Collection of Papers, relative to the half pay and commutation granted by Congress to the Officers of the Army. From these communications, my decided Sentiment will be clearly comprehended, together with the conclusive reasons, which induced me at

an early period, to recommend the Adoption of this measure in the most earnest and serious manner. As the proceedings of Congress, the Army, and myself are open to all, and contain, in my Opinion, sufficient information to remove the prejudice and errors which may have been entertained by any, I think it unnecessary to say anything more, than just to observe, that the Resolutions of Congress, now alluded to, are as undoubtedly and absolutely binding upon the United States, as the most solemn Acts of Confederation or legislation.
            As to the idea, which I am informed has in some instances prevailed, that the half pay and commutation are to be regarded merely in the odious light of a pension, it ought to be exploded forever. That provision should be viewed as it really was a reasonable Compensation offered by Congress, at a time when they had nothing else to give to Officers of the Army for Services then to be performed. It was the only means to prevent a total dereliction of the Service; it was a part of their hire. I may be allowed to say, it was the price of their blood and of your independency; it is therefore more than a common debt, it is a debt of honour; it can never be considered as a Pension or Gratuity, nor cancelled until it is fairly discharged.”
          
        
      